DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 10 May 2022 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-6, 8-10, 12, 14, 16, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caveney et al. (US 2007/0020082) (“Caveney”).
Claim 1: a first link (FIG. 3A, 201); a second link (202) rotatably connected to the first link; a third link (203) rotatably connected to the second link at a wrist joint (FIG. 3A), where the third link comprises an end effector (at C/P1 in FIG. 3A) configured to support a substrate (106) thereon; and a mechanical transmission (FIG. 6) comprising a pulley (674), where the mechanical transmission is connected to the third link to control rotation of the third link on the second link, where the mechanical transmission is configured to control rotation of the third link on the second link (203 is on 202) as a function of an angle between the first and second links such that, as the first and second links are rotated relative to each other, the wrist joint follows a wrist path which comprises a curved portion (FIG. 3A-3J in its entirety or part), and where a center of the substrate supported on the end effector is moved along a substantially straight substrate path (path R) as the wrist joint follows the curved portion of the wrist path, where the substrate transport arm is configured such that the rotation of the third link relative to the second link is completely mechanically dependent upon, with the mechanical transmission on the second link, rotational location of the second link on the first link, where the rotation of the third link about the second link is mechanically constrained and limited by mechanical dependence based upon the function of the angle between the first and second links (the links are dependent upon the motors to follow the path of FIG. 3A-3J; the links move relative to each other as claimed to follow the path of FIG. 3A-3J; the claim is construed here such that “completely mechanically” may comprise electro-mechanical; the mechanical transmission comprises the motors which are electro-mechanical and provide the restricted rotation the function of an angle between the first and second links);
Claim 2: where the first and second links have link lengths which are not equal (paragraph [0027]);
Claim 3: where the mechanical transmission is configured to rotate the third link relative to the second link, as the first and second links are rotated relative to each other, such that the third link has a first movement and a second movement, where the third link comprises a non-translational movement during the first movement (FIG. 3A-3J in its entirety or part), and where the third link comprises a translational movement during the second movement (FIG. 2);
Claim 5: where the mechanical transmission comprises at least one transmission belt on the pulley (616);
Claim 6: where the pulley is non-circular (674 is non-circular viewed from its side in FIG. 6);
Claim 8: where the wrist path comprises a straight portion (FIG. 2), where the mechanical transmission is configured to move the third link with a rotational movement (FIG. 3A-3J in its entirety or part) when the wrist joint follows the curved portion of the wrist path, and where the third link rotates relative to the second link and the third link moves with a translational movement (FIG. 2) when the wrist joint follows the straight portion of the wrist path (FIG. 6);
Claim 9: a drive connected to the first link and the second link, where the drive comprises at least two coaxial drive shafts, and there at least one transmission belt connect one of the drive shafts to the pulley and to at least one drive pulley connected to the second link (drives in FIG. 6);
Claim 10: connecting links in series to at least partially form a substrate arm, where the links comprise: a first link (FIG. 3A, 201); a second link (202) rotatably connected to the first link; and a third link (203) rotatably connected to the second link at a wrist joint (FIG. 3A), where the third link comprises an end effector (at C/P1 in FIG. 3A) configured to support a substrate (106) thereon; and connecting a mechanical transmission (FIG. 6) to the third link, where the mechanical transmission is configured to control rotation of the third link on the second link as a function of an angle between the first and second links, where the mechanical transmission comprises a pulley (674), and where the mechanical transmission is configured such that, as the first and second links are rotated relative to each other: the wrist joint follows a wrist path which comprises a curved portion (FIG. 3A-3J in its entirety or part), and a center of the substrate supported on the end effector is moved along a substantially straight substrate path (path R) as the wrist joint follows the curved portion of the wrist path, 
where the substrate arm, with the mechanical transmission on the second link, is configured to completely mechanically constrain and limit the rotation of the third link about the second link as the function of the angle between the first and second links, where the substrate arm is configured such that the rotation of the third link relative to the second link is configured to be provided, with the mechanical transmission on the second link, mechanically limited based upon mechanical dependence completely upon of location of the second link relative to the first link (the links are dependent upon the motors to follow the path of FIG. 3A-3J; the links move relative to each other as claimed to follow the path of FIG. 3A-3J; the claim is construed here such that “completely mechanically” may comprise electro-mechanical; the mechanical transmission comprises the motors which are electro-mechanical and provide the restricted rotation the function of an angle between the first and second links);
Claim 12: where the mechanical transmission is connected to the third link to rotate the third link relative to the second link, as the first and second links are rotated relative to each other, such that the third link has a first movement and a second movement, where the third link has a non-translational movement during the first movement (FIG. 3A-3J in its entirety or part), and where the third link has a translational movement-during the second movement (FIG. 2);
Claim 14: where connecting the mechanical transmission to the third link comprises the mechanical transmission comprising at least one transmission belt (616) mounted on the pulley;
Claim 16: where the links and the mechanical transmission are connected to each other such that the wrist path comprises a straight portion (FIG. 2), where the mechanical transmission is configured to move the third link with a non-translational movement (FIG. 3A-3J in its entirety or part) when the wrist joint follows the curved portion of the wrist path, and where the third link rotates relative to the second link and where the third link moves with a translational movement (FIG. 2) when the wrist joint follows the straight portion of the wrist path (FIG. 6);
Claim 21: where the substrate transport arm is configured to provide the rotation of the third link about the second link based upon location of the second link on the first link, where the rotation is completely mechanically provided by the substrate transport arm in response to location of the second link on the first link (the claim is construed here such that “completely mechanically” may comprise electro-mechanical; the mechanical transmission comprises the motors which are electro-mechanical and provide the restricted rotation the function of an angle between the first and second links);
Claim 22: where the substrate arm is configured to provide the rotation of the third link about the second link, completely mechanically provided by the substrate transport arm, in response to location of the second link on the first link (the claim is construed here such that “completely mechanically” may comprise electro-mechanical; the mechanical transmission comprises the motors which are electro-mechanical and provide the restricted rotation the function of an angle between the first and second links);
Claim 23: connecting a drive to the substrate arm, where the drive comprises at least two drive motors with drive shafts (paragraph [0029]; 662, 664, 666; 668a, 668b, 668c).

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive except for the new matter rejections since the “applicant [conveys] with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.”
Re. pp. 14-17, the links are dependent upon the motors to follow the path of FIG. 3A-3J. The links move relative to each other as claimed to follow the path of FIG. 3A-3J. Claims 1 and 10 are construed such that “completely mechanically” may comprise electro-mechanical. The mechanical transmission comprises the motors which are electro-mechanical and provide the restricted rotation the function of an angle between the first, second, and third links.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652